  Case 3:20-cv-02910-L Document 148 Filed 10/05/20                 Page 1 of 2 PageID 2220



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 COMMODITY FUTURES TRADING                       §
 COMMISSION, et al.,                             §
           Plaintiffs,                           §
                                                 §
 v.                                              §      Civil Action No. 3:20-cv-2910-L
                                                 §
 TMTE Inc., et al.,                              §
                                                 §
                  Defendants.                    §

                                             ORDER

       Before the court is Defendants Lucas Asher and Simon Batashvili’s (“Defendants”)

Unopposed Motion for Continuance (Doc. 144), filed October 1, 2020, and their Amended

Unopposed Motion for Continuance (“Amended Motion”) (Doc. 147), filed October 2, 2020. As

an Amended Motion was filed, Defendants’ Original Unopposed Motion for Continuance (Doc.

144) is denied as moot.

       In Defendants’ Amended Motion, they request a continuance of the preliminary injunction

hearing scheduled for October 6, 2020, until October 27, 2020. According to the Certificate of

Conference, counsel for the Commodity Futures Trading Commission (“CFTC”), who indicated

he has authority to speak on behalf of all Plaintiffs, stated that Plaintiffs are not opposed to the

continuance. It further notes that Defendant TMTE, Inc. and Relief Defendant Tower Equity are

also not opposed. Additionally, Defendants request that the terms of the statutory restraining order

(“SRO”) be extended until the date of the rescheduled preliminary injunction hearing and that

briefing be filed with the court two business days before the rescheduling hearing.

       After consideration of the request for continuance and in the interest of justice, the court

grants Defendants Asher and Batashvili’s Amended Unopposed Motion for Continuance (Doc.




Order – Page 1
  Case 3:20-cv-02910-L Document 148 Filed 10/05/20                Page 2 of 2 PageID 2221



144). Accordingly, given that the parties’ agree, the preliminary injunction hearing scheduled for

October 6, 2020 is hereby vacated, and reset for October 27, 2020, at 9:00 a.m. Defendants’

response or memorandum of law must be filed by 5:00 p.m., October 15, 2020; and any reply by

Plaintiffs must be filed by 5:00 p.m., October 20, 2020.

       Based on the agreement of the parties, the court further orders that the terms of the SRO

and appointment of temporary receiver as outlined in the order entered by United States District

Judge David C. Godbey on September 22, 2020 (Doc. 16), are hereby extended and remain in

full force and effect until October 27, 2020, at 5:00 p.m. This court retains jurisdiction of this

matter for all purposes. As this is a mere extension and the parties agree to such extension, the

court determines it is unnecessary to restate herein the terms of the SRO and appointment of

temporary receiver.

       It is so ordered this 5th day of October, 2020.


                                             ____________________________________
                                             Sam A. Lindsay
                                             United States District Judge




Order – Page 2
